1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DANIEL EUGENE RUIZ
7
8
9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,              )   Case No. 2:18-CR-0184 MCE
                                            )
14                            Plaintiff,    )
                                            )   STIPULATION AND ORDER
15               vs.                        )   CONTINUING STATUS CONFERENCE
                                            )   AND EXCLUDING TIME
16   DANIEL EUGENE RUIZ,                    )
                                            )
17                            Defendant.    )   Date: November 1, 2018
                                            )   Time: 10:00 a.m.
18                                          )   Judge: Hon. Morrison C. England
19
20         It is hereby stipulated and agreed between defendant, Daniel E. Ruiz, and
21   plaintiff, United States of America, that the status conference scheduled for November
22   1, 2018, may be continued to January 10, 2019, at 10:00 a.m.
23         The government has provided discovery, review of which is ongoing. The
24   defense has ordered records that will bear on resolution of the case and seeks time to
25   receive and review them. For these reasons the parties ask to continue the status
26   conference to January 10, 2019, and to exclude time through that date to give them
27   adequate time to prepare, pursuant to Title 18, United States Code, Section
28
                                                 -1-
1    3161(h)(7)(A) and (B)(iv). The parties agree that the interests of justice to be served by
2    this continuance outweigh the best interests of Mr. Ruiz and the public in a speedy trial,
3    and ask the Court to so find.
4                                             Respectfully Submitted,
5                                             HEATHER E. WILLIAMS
                                              Federal Defender
6
7    Dated: October 30, 2018                  /s/ T. Zindel__________________
                                              TIMOTHY ZINDEL
8                                             Assistant Federal Defender
                                              Attorney for DANIEL EUGENE RUIZ
9
                                              McGREGOR SCOTT
10                                            United States Attorney
11
     Dated: October 30, 2018                  /s/ T. Zindel for J. Lee         __
12                                            JUSTIN LEE
                                              Assistant U.S. Attorney
13
14
                                            ORDER
15
16         The status conference set for November 1, 2018, is continued to January 10,
17   2019, at 10:00 a.m. The Court finds that a continuance is necessary for the reasons
18   stated above and that the ends of justice to be served by granting a continuance
19   outweigh the best interests of the public and the defendant in a speedy trial. Time is
20   therefore excluded from the date of this order through January 10, 2019, pursuant to 18
21   U.S.C. § 3161(h)(7)(A) and (B)(iv).
22         IT IS SO ORDERED.
23   Dated: October 31, 2018
24
25
26
27
28
                                                 -2-
